Title: From Abigail Smith Adams to Harriet Welsh, 14 March 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy March 14 1817
				
				I wrote the inclosed a few days Since, but not having an opportunity to Send it which I liked I have kept it for the memorandum which it contains—Louisa gets a little strength, tho She Swells and puffs in her feet and arms, no perspiration upon her. her appetite is better and She bears the Bark which is a good Symptom. these March winds are intolerable, worse than the coldest we have had through the winter—and I am more affraid of themI inclose my last Letter. you will learn from it mr A’s Ideas, upon the Subject of his return. we have not yet any account of any nominations—I presume they must have taken place. I wish to be certain before the vessel Sails. I send two your care two packets, of Letters addrest as mr A has directed, and Shall have an other by monday—return your papers the manner in which those juvenile Letters got abroad no one can find out. mr C Cushing has written to the P. under great concern of mind least he Should Suppose any of the Family were knowing to it, says some years ago he read them amongst his Fathers private papers, that the trunk in which they were, was in the possession of his Sister, untill their furniture was Sold at auction when he took it, and that it never had been out of his possession since. he thinks the Letters must have been purloind by some one they are however no disgrace to the writer tho the &c & the might have been spaired, but being in the habit of Short hand, by way of journal he used it in Letter writing—Susan has a Letter from mr C he is at Washington, got there to See the great Show. Says he has grown fat & handsome! Susan has come down Stairs and put all my Ideas out of my head. Says She wants to write a Note So She may take the pen.with regard to the Rye—the P says let them try experiments who are younger and better able to attend to them. now with regard to this young Man if William leaves me as he talks of doing to go to mrs Millar, her coachman having taken the Stage from Thayer—I Shall then want a Man in his place, but if he has not been acustomed to the care of Horses & cleaning carriages he will not answer. he must be ready and willing to make fires to chop wood at the door to work in the garden when he is not employd to go out with the carriage—wages  Labours are to be had by the  Six best months in the year for 12 dollars, and I have given only ten in winter to William, who is certainly a capital fellow to look after Horses and drives well thirteen dollars pr Month, tho he might have 2 Dollars worth near Riding and good manners than he has—how does mr Bordman like the Man, and what does he do there? and what does he giveI wish you to talk with him upon the Subject. what part of England does he come from?I shall close this in the morning
				
					
				
				
					Saturday morgthe weather is better and I feel so Louissa about the Same—tho Shells I want for her, dropsy I fear the Swelling in the feet & after other part of the Body indicate it
				
			